 



EXHIBIT 10.H.2
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
SENIOR EXECUTIVE SURVIVOR
BENEFIT PLAN
     Pursuant to Section 7.5 of the El Paso Corporation Senior Executive
Survivor Benefit Plan, Amended and Restated effective as of August 1, 1998, as
amended (the “Plan”), the Plan is hereby amended as follows, effective
October 1, 2002:
     WHEREAS, the Company desires to clarify provisions of the Plan to reflect
the intent of the Committee relating to participation in the Plan pursuant to
Section 3.1 of the Plan and payment of a pre-retirement survivor’s benefit
pursuant to Section 4.1 of the Plan.
     NOW THEREFORE, the following amendments shall be made to the Plan:
     Section 3.1 of the Plan is deleted in its entirety and replaced with the
following:
“3.1 Participation in the Plan
     Executives of the Company and its subsidiaries who possess an employee
classification of level F or higher will be eligible to participate in the Plan
(the “Participants”). Generally, Participants will be the Chairman of the Board
and Chief Executive Officer, the Vice Chairman and the Senior Officers of the
Company and certain of its operating subsidiaries reporting directly to them who
have the principal responsibility for the management, direction and success of
the Company as a whole or particular business unit thereof. However, the
Administrator may, at his discretion and solely for purposes of determining
eligibility to be a Participant, adjust an employee’s level classification to
ensure that level classifications are determined in a uniform manner among the
Company and its subsidiaries. Any participant in the Burlington Resources Inc.
Senior Executive Survivor Benefit Plan (“BRI Plan”) on the day immediately
preceding the effective date of this Plan, who is an employee of the Company,
shall become a Participant of this Plan on the effective date and shall
immediately cease participation in the BRI Plan.”
     Section 4.1 is deleted in its entirety and replaced with the following:
     “4.1 Pre-Retirement Survivor’s Benefit
     If a Participant dies while employed by the Company or a subsidiary, the
Company (either directly or through a third party) shall pay to the
Participant’s Beneficiary a monthly survivor benefit (“Survivor’s Benefit”) for
30 months. The monthly payment shall be calculated as follows:

 



--------------------------------------------------------------------------------



 



  (a)   the amount necessary to pay (i) two and one-half times the Participant’s
Annual Salary less (ii) the amount of any Cash-Out that the Participant
previously received (as described in Section 4.2), and less (iii) $50,000, which
may be paid as a group life insurance benefit;     (b)   divided by thirty.

In the alternative, the Plan Administrator, in its sole discretion, may provide
that the Survivor’s Benefit be paid in lump-sum.
     In the event the Survivor’s Benefit is deemed taxable to the Participant’s
Beneficiary, the benefit will be increased to adjust for Federal income taxes at
the highest applicable marginal rate for the year in which the lump-sum payment
is made or the monthly payments begin. In the case of monthly payments, the
Beneficiary shall be assumed to pay tax on the complete benefit in the year the
monthly payments commence, rather than upon receipt of each monthly payment when
such amounts are actually taxable. If the amount so calculated is zero or less,
no payment shall be made to the Participant’s Beneficiary under this Plan.”
          IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 1st day of October 2002.

            EL PASO CORPORATION
      By:        /s/ David E. Zerhusen         David E. Zerhusen        Its
Executive Vice President
Administration     

          ATTEST:      
By:
  /s/ David L. Siddall
 
Corporate Secretary     

 